UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus/Standish Global Fixed Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund March 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 96.6% Rate (%) Date Amount ($) a Value ($) Argentina - 1.5% Argentine Government, Sr. Unscd. Notes 6.88 1/26/27 11,200,000 b 11,348,400 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 205,775,000 14,141,807 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 7,050,000 b 7,292,872 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 6,800,000 b 7,556,500 Australia - 2.9% Australian Government, Sr. Unscd. Bonds, Ser. 143 AUD 2.75 10/21/19 98,800,000 Bahrain - .3% Bahraini Government, Sr. Unscd. Bonds 7.00 10/12/28 6,600,000 b Belgium - .9% Belgium Government, Unscd. Bonds, Ser. 74 EUR 0.80 6/22/25 22,900,000 b Brazil - .6% Brazilian Government, Unscd. Notes BRL 10.00 1/1/21 49,250,000 Canada - 4.4% BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 2,944,146 b 2,216,373 BMW Canada Auto Trust, Ser. 2017-1A, Cl. A2 CAD 1.68 5/20/20 12,350,000 b 9,298,834 Canadian Government, Unscd. Bonds CAD 0.75 9/1/20 65,710,000 49,091,895 Canadian Government, Unscd. Bonds CAD 3.50 12/1/45 12,360,000 11,505,205 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 1,203,903 b 909,240 CNH Capital Canada Receivables Trust, Ser. 2017-1A, Cl. A2 CAD 1.71 5/15/23 11,025,000 b 8,307,155 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A1 CAD 1.38 8/20/18 2,943,880 b 2,214,423 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A2 CAD 1.64 3/20/19 5,050,000 b 3,801,370 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A3 CAD 1.83 6/21/21 5,800,000 b 4,365,581 MBARC Credit Canada, Ser. 2016-AA, Cl. A1 CAD 1.26 9/17/18 11,720,806 b 8,820,152 MBARC Credit Canada, Ser. 2016-AA, Cl. A2 CAD 1.53 6/17/19 11,025,000 b 8,302,430 MBARC Credit Canada, Ser. 2016-AA. Cl. A3 CAD 1.72 7/15/21 3,350,000 b 2,526,462 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) Canada - 4.4% (continued) Teck Resources, Gtd. Notes 6.25 7/15/41 3,575,000 3,736,590 Colombia - .6% Colombian Government, Sr. Unscd. Bonds, Ser. B COP 10.00 7/24/24 37,206,900,000 Czech Republic - .1% Czech Republic Government, Bonds, Ser. 100 CZK 0.25 2/10/27 70,500,000 France - .7% AXA, Sub. Notes EUR 5.25 4/16/40 3,500,000 c 4,164,417 Numericable-SFR, Sr. Scd. Notes 7.38 5/1/26 3,375,000 b 3,488,906 Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,535,788 Societe Generale, Sr. Unscd. Notes EUR 2.38 2/28/18 5,300,000 5,786,396 Germany - 1.6% Allianz, Jr. Sub. Bonds EUR 3.38 12/31/49 3,100,000 c 3,463,790 Allianz, Sub. Notes EUR 5.63 10/17/42 4,300,000 c 5,500,461 Driver thirteen, Ser. 13, Cl. A EUR 0.00 2/22/21 1,802,270 c 1,925,964 Globaldrive Auto Receivables, Ser. 16-A, Cl. A EUR 0.00 1/20/24 3,612,732 c 3,864,842 Globaldrive Auto Receivables, Ser. 16-B, Cl. A EUR 0.13 8/20/24 11,806,589 c 12,670,552 KFW, Govt. Gtd. Notes AUD 4.00 1/16/19 18,050,000 14,250,550 Hungary - .1% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,400,000 b Iceland - 1.0% Icelandic Government, Unscd. Notes 5.88 5/11/22 22,425,000 Indonesia - .5% Indonesian Government, Sr. Unscd. Notes EUR 3.75 6/14/28 11,975,000 b Ireland - .4% AerCap Ireland Capital, Gtd. Notes 4.50 5/15/21 4,550,000 4,773,578 AerCap Ireland Capital, Gtd. Notes 5.00 10/1/21 2,000,000 2,142,806 Irish Government, Unscd. Bonds EUR 2.00 2/18/45 2,150,000 2,261,943 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 2,225,000 b 2,319,563 Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) Israel - .1% Israel Government, Bonds, Ser. 0327 ILS 2.00 3/31/27 12,975,000 Italy - .9% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 2,165,000 2,410,673 Intesa Sanpaolo, Gtd. Notes 3.88 1/15/19 15,308,000 15,676,708 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,634,086 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,205,393 Japan - 16.4% Development Bank of Japan, Govt. Gtd. Bonds JPY 1.70 9/20/22 325,000,000 3,183,780 Japanese Government, Sr. Unscd. Bonds, Ser. 118 JPY 0.20 6/20/19 3,147,850,000 28,527,189 Japanese Government, Sr. Unscd. Bonds, Ser. 128 JPY 0.10 6/20/21 14,474,750,000 131,370,480 Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 6,425,050,000 55,802,653 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 5,811,000,000 d 54,328,761 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 6,182,700,000 d 58,072,863 Japanese Government, Sr. Unscd. Bonds, Ser. 21 JPY 0.10 3/10/26 3,189,000,000 30,011,756 Japanese Government, Sr. Unscd. Bonds, Ser. 307 JPY 1.30 3/20/20 3,206,400,000 30,064,990 Japanese Government, Sr. Unscd. Bonds, Ser. 336 JPY 0.50 12/20/24 3,779,400,000 35,306,786 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 513,000,000 5,641,304 Kuwait - .7% Kuwait Internationl Bond, Sr. Unscd. Notes 3.50 3/20/27 17,000,000 b Luxembourg - .6% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 3,575,000 b 3,807,375 E-Carat, Ser. 16-1, Cl. A EUR 0.08 10/18/24 7,784,645 c 8,338,617 Volkswagen Car Lease, Ser. 22, Cl. A EUR 0.25 8/21/21 4,302,448 c 4,604,925 Mexico - 3.2% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 7,100,000 b 7,233,125 Mexican Government, Bonds, Ser. M MXN 8.00 11/7/47 384,000,000 21,785,566 Mexican Government, Sr. Unscd. Bonds, Ser. M MXN 7.75 11/13/42 473,000,000 26,161,184 Mexican Government, Sr. Unscd. Bonds, Ser. S MXN 4.50 12/4/25 84,975,000 e 28,268,616 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) Morocco - 2.0% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 28,760,000 33,249,497 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 9,950,000 11,900,131 Moroccan Government, Sr. Unscd. Notes 4.25 12/11/22 6,695,000 6,946,062 Netherlands - 3.7% ABN AMRO Bank, Sub. Notes 4.75 7/28/25 9,350,000 b 9,648,302 ABN AMRO Bank, Sub. Notes EUR 2.88 1/18/28 3,700,000 c 4,205,273 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 7,225,000 b 7,073,997 Iberdrola International, Gtd. Notes EUR 1.13 1/27/23 1,400,000 1,528,515 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 c 894,792 ING BANK, Sub. Notes EUR 3.00 4/11/28 2,500,000 c 2,818,027 Lukoil International Finance, Gtd. Notes 4.75 11/2/26 12,950,000 b 13,172,740 Mylan, Gtd. Notes 2.50 6/7/19 6,125,000 6,155,705 Petrobras Global Finance, Gtd. Notes 6.13 1/17/22 4,640,000 f 4,876,640 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 6,180,000 c 6,907,151 Schaeffler Finance, Sr. Scd. Notes 4.75 5/15/23 3,375,000 b 3,484,687 Shell International Finance, Gtd. Notes 3.75 9/12/46 13,750,000 12,673,196 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 3,200,000 3,040,944 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 5,600,000 f 5,170,306 Vonovia Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,594,209 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 9,000,000 10,032,718 WPC, Gtd. Bonds EUR 2.25 7/19/24 4,325,000 4,718,872 New Zealand - 1.7% New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 61,208,000 g Norway - .3% Norwegian Government, Unscd. Bonds, Ser. 474 NOK 3.75 5/25/21 61,700,000 b Peru - .4% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 6,125,000 7,190,037 Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) Peru - .4% (continued) Peruvian Government, Sr. Unscd. Bonds 4.13 8/25/27 3,625,000 f 3,915,000 Poland - 2.1% Polish Government, Bonds, Ser. 0727 PLN 2.50 7/25/27 157,500,000 36,514,487 Polish Government, Sr. Unscd. Notes EUR 3.00 1/15/24 5,175,000 6,288,637 Polish Government, Unscd. Notes EUR 2.00 10/25/46 12,080,000 12,022,163 Portugal - 2.3% Portgual Government, Sr. Unscd. Bonds EUR 2.88 7/21/26 26,450,000 26,561,033 Portgual Government, Sr. Unscd. Bonds EUR 4.13 4/14/27 30,200,000 32,662,477 Romania - 1.0% Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 7,670,000 b 8,658,939 Romanian Government, Unscd. Notes EUR 2.88 5/26/28 16,450,000 b 18,047,653 Russia - .6% Russian Government, Unscd. Bonds, Ser. 6215 RUB 7.00 8/16/23 996,225,000 Serbia - .2% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 3,600,000 South Africa - .2% South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 65,800,000 South Korea - 2.0% Republic of Korea, Sr. Unscd. Bonds, Ser. 2506 KRW 2.25 6/10/25 6,341,600,000 5,728,257 Republic of Korea, Sr. Unscd. Bonds, Ser. 2512 KRW 2.25 12/10/25 51,793,000,000 46,674,233 Spain - 3.6% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 10,000,000 c 11,216,956 Driver Espana, Ser. 3, Cl. A EUR 0.68 12/21/26 5,271,329 c 5,677,281 Spanish Government, Unscd. Bonds EUR 1.50 4/30/27 69,100,000 72,707,813 Telefonica Emisiones, Gtd. Notes EUR 1.53 1/17/25 5,300,000 5,710,145 Sri Lanka - .5% Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 12,075,000 b STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) Supranational - 3.9% European Investment Bank, Sr. Unscd. Bonds CAD 1.25 11/5/20 15,050,000 b 11,259,009 European Investment Bank, Sr. Unscd. Notes CAD 1.13 9/16/21 8,500,000 6,299,166 International Bank for Reconstruction & Development, Sr. Unscd. Notes 1.88 4/21/20 4,500,000 4,524,462 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 69,975,000 49,809,380 International Finance Corporation, Sr. Unscd. Notes INR 6.30 11/25/24 328,130,000 5,066,199 Nordic Investment Bank, Sr. Unscd. Notes NOK 1.38 7/15/20 215,000,000 25,245,610 Switzerland - .3% Credit Suisse Group, Sr. Unscd. Notes 4.28 1/9/28 8,725,000 b Thailand - .3% Thailand Government, Sr. Unscd. Bonds THB 2.13 12/17/26 257,000,000 Turkey - .6% Turkish Government, Unscd. Bonds TRY 2.00 9/18/24 47,525,000 United Kingdom - 5.9% Barclays, Jr. Sub. Bonds 7.88 12/31/49 6,000,000 c 6,259,302 Barclays, Sub. Notes 5.20 5/12/26 8,100,000 8,319,235 HSBC Holdings, Sub. Notes 4.38 11/23/26 5,800,000 5,855,831 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 3,275,000 b 3,512,437 Lloyds Banking Group, Sr. Unscd. Notes 3.10 7/6/21 4,000,000 4,036,452 Lloyds Banking Group, Sr. Unscd. Notes 3.75 1/11/27 8,500,000 8,372,117 Royal Bank of Scotland Group, Sr. Unscd. Notes 3.88 9/12/23 28,725,000 28,346,117 Santander UK Group Holdings, Sr. Unscd. Notes 3.57 1/10/23 6,525,000 6,532,445 United Kingdom Gilt, Unscd. Bonds GBP 1.50 1/22/21 15,600,000 20,430,576 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 34,550,000 56,898,956 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 5,400,000 5,949,713 United States - 27.5% 21st Century Fox America, Gtd. Notes 3.70 10/15/25 2,600,000 2,643,051 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 262,999 b 262,417 Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 2,850,000 2,851,830 Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 27.5% (continued) Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 10,800,000 11,241,731 AbbVie, Sr. Unscd. Bonds EUR 1.38 5/17/24 8,250,000 8,922,864 Ally Financial, Gtd. Notes 3.50 1/27/19 3,310,000 3,343,100 Ally Financial, Gtd. Notes 8.00 11/1/31 3,425,000 4,110,000 AMC Networks, Gtd. Notes 5.00 4/1/24 2,759,000 2,769,346 American Homes 4 Rent, Ser. 2014-SFR3, Cl. A 3.68 12/17/36 2,545,970 b 2,625,128 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,760,000 2,765,986 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 879,739 883,228 Amgen, Sr. Unscd. Notes 4.40 5/1/45 2,825,000 2,752,143 Antero Resources, Gtd. Notes 5.63 6/1/23 915,000 940,163 Antero Resources, Gtd. Notes 5.00 3/1/25 2,775,000 b 2,733,375 Apple, Sr. Unscd. Notes 3.25 2/23/26 8,895,000 8,994,846 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.87 12/5/32 2,305,000 b,c 2,426,374 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 1,301,000 1,336,802 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 2,800,000 b 2,877,053 Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,304,649 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 3.31 3/25/34 679,936 c 673,520 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.59 12/11/40 228,499 c 248,709 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 3,210,369 3,222,100 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.87 6/11/40 7,218,309 c 7,245,378 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 6.09 6/11/50 2,000,000 c 2,029,297 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.43 6/11/50 950,000 c 955,452 Branch Banking & Trust, Sub. Bonds 3.80 10/30/26 10,890,000 11,324,816 Branch Banking & Trust, Sub. Notes 3.63 9/16/25 7,850,000 8,049,680 Bway Holding, Sr. Scd. Notes 5.50 4/15/24 6,656,000 b 6,722,560 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 27.5% (continued) Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 862,373 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 900,000 912,501 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,287,311 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 2,850,000 2,891,879 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. B 2.29 5/20/20 6,000,000 6,034,902 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. D 3.16 11/20/20 7,275,000 7,359,094 Capital One Financial, Sub. Notes 3.75 7/28/26 15,000,000 14,537,340 CarMax Auto Owner Trust, Ser. 2014-4, Cl. D 3.04 5/17/21 2,625,000 2,634,872 CarMax Auto Owner Trust, Ser. 2015-2, Cl. D 3.04 11/15/21 1,000,000 1,004,989 CCO Holdings, Sr. Unscd. Notes 5.88 4/1/24 3,420,000 b 3,616,650 Chrysler Capital Auto Receivables Trust, Ser. 2013-AA, Cl. D 2.93 8/17/20 5,100,000 b 5,120,915 Chrysler Capital Auto Receivables Trust, Ser. 2013-BA, Cl. C 2.24 9/16/19 1,135,000 b 1,140,075 Chrysler Capital Auto Receivables Trust, Ser. 2015-AA, Cl. D 3.15 1/18/22 3,100,000 b 3,071,823 Chrysler Capital Auto Receivables Trust, Ser. 2015-BA, Cl. C 3.26 4/15/21 3,500,000 b 3,526,062 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 7,920,000 8,295,067 Citigroup, Sub. Bonds 4.40 6/10/25 5,870,000 5,990,717 Citizens Bank, Sr. Unscd. Notes 2.25 3/2/20 7,775,000 7,769,208 Cobalt CMBS Commercial Mortgage Trust, Ser. 2007-C3, Cl. AJ 5.99 5/15/46 5,280,981 c 5,380,191 Colony American Homes, Ser. 2014-1A, Cl. C 2.79 5/17/31 1,625,000 b,c 1,625,973 Colony Starwood Homes, Ser. 2016-2A, Cl. A 2.19 12/17/23 12,496,349 b,c 12,595,366 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 10,875,871 10,924,812 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,260,815 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 610,333 625,232 Cox Communications, Sr. Unscd. Notes 3.35 9/15/26 3,250,000 b 3,150,261 Crown Castle International, Sr. Unscd. Notes 2.25 9/1/21 4,675,000 4,549,032 Daimler Finance North America, Gtd. Notes 1.50 7/5/19 8,225,000 b 8,110,755 Davita Healthcare Partners, Gtd. Notes 5.00 5/1/25 3,600,000 3,597,768 Dell Equipment Finance Trust, Ser. 2015-1, Cl. C 2.42 3/23/20 6,880,000 b 6,917,440 Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 27.5% (continued) Dell Equipment Finance Trust, Ser. 2016-1, Cl. A2 1.43 9/24/18 9,825,000 b 9,826,511 Digital Euro Finco, Gtd. Bonds EUR 2.63 4/15/24 2,864,000 3,190,947 DISH DBS, Gtd. Notes 5.88 11/15/24 3,425,000 3,609,094 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 5,750,000 b 5,786,650 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. C 3.02 11/15/21 7,850,000 b 7,949,061 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. D 4.18 3/15/24 8,000,000 b 8,164,734 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 2,641,393 b 2,665,944 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,425,000 b 2,475,397 DT Auto Owner Trust, Ser. 2015-3A, Cl. B 2.46 11/15/19 4,700,000 b 4,715,110 DT Auto Owner Trust, Ser. 2016-1A, Cl. C 3.54 10/15/21 865,000 b 874,987 Duke Energy, Sr. Unscd. Notes 2.65 9/1/26 2,800,000 f 2,603,560 Duke Energy, Sr. Unscd. Notes 3.75 9/1/46 5,375,000 4,864,439 Dynegy, Gtd. Notes 7.38 11/1/22 1,955,000 1,945,225 Dynegy, Gtd. Notes 7.63 11/1/24 1,770,000 f 1,696,988 Energy Transfer Partners, Sr. Unscd. Notes 4.75 1/15/26 2,865,000 2,953,222 Energy Transfer Partners, Sr. Unscd. Notes 4.20 4/15/27 2,050,000 2,029,258 Federal Home Loan Mortgage Corporation, Structured Agency Credit Risk Debt Notes, 3.18 8/25/24 300,577 c,h 301,940 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C04, Ser. 1M1 2.73 11/25/24 237,650 c,h 238,008 First Data, Scd. Notes 5.75 1/15/24 3,425,000 b 3,545,731 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2004-FF4, Cl. M1 1.63 6/25/34 2,119,134 c 2,057,978 Flagship Credit Auto Trust, Ser. 2015-2, Cl. A 1.98 10/15/20 1,178,763 b 1,180,866 Ford Credit Auto Owner Trust, Ser. 2014-A, Cl. B 1.71 5/15/19 1,750,000 1,752,084 Ford Credit Floorplan Master Owner Trust A, Ser. 2015-1, Cl. A1 1.42 1/15/20 8,355,000 8,352,788 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 4,620,000 4,633,292 Ford Motor Credit, Sr. Unscd. Notes 2.55 10/5/18 1,700,000 1,714,020 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 3,475,000 3,517,204 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 27.5% (continued) Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 4,275,000 3,623,062 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.49 12/15/19 3,620,000 b,c 3,591,518 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/31/49 3,085,000 c 3,254,675 General Motors Financial, Gtd. Notes 3.10 1/15/19 4,475,000 4,548,829 General Motors Financial, Gtd. Notes 2.35 10/4/19 9,650,000 9,667,080 Genesis Energy, Gtd. Notes 6.75 8/1/22 2,100,000 2,175,600 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 3,350,000 3,377,972 Goldman Sachs Group, Sr. Unscd. Notes 3.50 11/16/26 10,380,000 10,182,469 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 6,710,000 6,851,105 Great Plains Energy, Sr. Unscd. Notes 3.90 4/1/27 3,075,000 3,106,525 GS Mortgage Securities Trust, Ser. 2016-GS2, Cl. A2 2.64 5/10/49 4,200,000 4,244,768 Hyundai Auto Receivables Trust, Ser. 2015-A, Cl. C 1.98 7/15/20 1,320,000 1,311,904 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,765,000 3,840,300 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 344,351 344,158 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 3,531,572 3,528,718 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 8,716,179 c 8,709,057 JPMorgan Chase & Co., Sr. Unscd. Notes 3.30 4/1/26 9,610,000 9,431,590 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.83 11/25/36 15,379 c 14,863 Kinder Morgan, Gtd. Notes 4.30 6/1/25 1,950,000 1,995,279 Kinder Morgan, Gtd. Notes 5.55 6/1/45 2,891,000 2,974,512 Kraft Heinz Foods, Gtd. Notes EUR 2.00 6/30/23 5,300,000 5,896,102 Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 13,575,000 14,547,283 Kubota Credit Owner Trust, Ser. 2016-1A, Cl. A3 1.50 7/15/20 4,900,000 b 4,866,704 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 4,605,000 b 4,597,319 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 3,450,000 3,565,102 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.89 4/15/49 5,387,406 c 5,379,699 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 1.08 3/25/35 239,351 c 218,947 Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 27.5% (continued) Newell Brands, Sr. Unscd. Notes 2.60 3/29/19 737,000 746,411 Occidental Petroleum, Sr. Unscd. Notes 3.00 2/15/27 6,675,000 6,447,443 OneMain Financial Issuance Trust, Ser. 2014-2A, Cl. A 2.47 9/18/24 3,149,322 b 3,158,356 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. A 3.19 3/18/26 5,344,000 b 5,407,331 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. B 3.85 3/18/26 3,250,000 b 3,266,679 OneMain Financial Issuance Trust, Ser. 2015-2A, Cl. A 2.57 7/18/25 6,225,000 b 6,245,468 Oracle, Sr. Unscd. Notes 4.00 7/15/46 11,100,000 10,613,121 OSCAR US Funding Trust, Ser. 2017-1A, Cl. A2A 2.30 5/11/20 2,950,000 b 2,958,402 OSCAR US Funding Trust, Ser. 2017-1A, Cl. A4 3.30 5/10/24 3,560,000 b 3,569,630 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 3,300,000 b 3,625,875 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 2,200,000 2,414,641 Prudential Financial, Sr. Unscd. Notes 4.50 11/15/20 4,000,000 4,294,904 Reynolds Group, Gtd. Notes 7.00 7/15/24 3,345,000 b 3,587,512 Santander Drive Auto Receivables Trust, Ser. 2015-5, Cl. D 3.65 12/15/21 886,000 903,470 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,105,000 3,322,350 SoFi Consumer Loan Program Trust, Ser. 2016-3, Cl. A 3.05 12/26/25 864,831 b 866,399 Southern, Sr. Unscd. Notes 3.25 7/1/26 9,275,000 8,864,739 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 9,175,000 b 9,265,685 Springleaf Funding Trust, Ser. 2016-AA, Cl. A 2.90 11/15/29 12,150,000 b 12,225,210 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 4,050,000 f 4,358,812 Sprint Spectrum, Sr. Scd. Notes 3.36 3/20/23 9,800,000 b 9,824,500 SunTrust Auto Receivables Trust, Ser. 2015-15A, Cl. A3 1.42 9/16/19 5,785,864 b 5,787,406 Targa Resources Partners, Gtd. Notes 5.13 2/1/25 3,425,000 b 3,540,594 T-Mobile USA, Gtd. Notes 6.00 3/1/23 2,900,000 3,103,870 Tricon American Homes, Ser. 2016-SFR1, Cl. A 2.59 11/17/33 13,190,000 b 12,869,909 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 42,405,115 i 43,209,964 U.S. Treasury Inflation Protected Securities, Notes 0.38 1/15/27 35,882,427 i 35,755,906 Verizon Communications, Sr. Unscd. Notes 4.13 3/16/27 3,750,000 3,822,101 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 27.5% (continued) Verizon Owner Trust, Ser. 2016-1A, Cl. A 1.42 1/20/21 8,000,000 b 7,960,844 Visa, Sr. Unscd. Notes 2.20 12/14/20 9,250,000 9,289,951 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 4,175,000 b 4,172,967 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 5/30/18 5,550,000 5,558,075 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 6,125,000 5,871,995 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 1,675,000 1,742,543 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 2,125,000 b 2,134,180 Zayo Group, Gtd. Notes 5.75 1/15/27 1,760,000 b 1,860,848 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 9,046,000 b,c 9,057,307 Total Bonds and Notes (cost $2,546,595,260) Yield at Date of Maturity Principal Short-Term Investments - 1.5% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $39,712,177) 0.62 4/27/17 39,730,000 j Other Investment - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $39,179,077) 39,179,077 k Investment of Cash Collateral for Securities Loaned - .6% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $16,590,740) 16,590,740 k Total Investments (cost $2,642,077,254) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar COP—Colombian Peso EUR—Euro GBP—British Pound INR—Indian Rupee JPY—Japanese Yen KRW—South Korean Won MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira ZAR—South African Rand b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, these securities were valued at $504,466,005 or 19.19% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the Mexican Consumer Price Index. f Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $19,253,280 and the value of the collateral held by the fund was $20,089,297, consisting of cash collateral of $16,590,740 and U.S. Government & Agency securities valued at $3,498,557. g Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. h The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. i Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. j Held by or on behalf of a counterparty for open futures contracts. k Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 55.1 Corporate Bonds 24.9 Asset-Backed 11.2 Short-Term/Money Market Investments 3.6 U.S. Government 3.0 Commercial Mortgage-Backed 2.3 Residential Mortgage-Backed .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 294,096,640 - Commercial Mortgage-Backed - 61,058,112 - Corporate Bonds † - 653,663,969 - Foreign Government - 1,448,874,158 - Registered Investment Companies 55,769,817 - - Residential Mortgage-Backed - 2,057,647 - U.S. Treasury - 118,676,680 - Other Financial Instruments: Financial Futures †† 5,555,625 - - Forward Foreign Currency Exchange Contracts †† - 16,320,743 - Liabilities ($) Other Financial Instruments: Financial Futures †† (3,050,890 ) - - ) Forward Foreign Currency Exchange Contracts †† - (8,830,682 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus/Standish Global Fixed Income Fund March 31, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long Australian 3 Year Bond 3,732 318,615,485 June 2017 1,401,353 Canadian 10 year Bond 657 67,841,666 June 2017 635,280 Euro BTP Italian Government Bond 555 77,378,384 June 2017 1,320,720 Japanese 10 Year Bond 48 64,793,317 June 2017 167,922 Long Gilt 235 37,563,490 June 2017 590,512 Long Term French Governemnt Future 560 87,843,137 June 2017 (42,476 ) U.S. Treasury 10 Year Notes 743 92,549,937 June 2017 1,139,559 U.S. Treasury 5 Year Notes 2,849 335,402,977 June 2017 (139,790 ) Futures Short Australian 10 Year Bond 470 (46,123,083 ) June 2017 (977,553 ) Euro 30 Year Bond 78 (14,025,987 ) June 2017 (363,197 ) Euro-Bobl 454 (63,834,517 ) June 2017 144,766 Euro-Bond 1,213 (208,882,693 ) June 2017 (1,428,590 ) Euro-Schatz 29 (3,472,556 ) June 2017 2,750 U.S. Treasury Long Bond 58 (8,748,938 ) June 2017 (99,284 ) U.S. Treasury Ultra Long Bond 180 (28,912,500 ) June 2017 152,763 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus/Standish Global Fixed Income Fund March 31, 2017 (Unaudited) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Taiwan Dollar, Expiring 4/7/2017 860,845,000 28,401,353 28,378,882 (22,471 ) Citigroup Brazilian Real, Expiring 4/4/2017 72,715,000 22,986,793 23,203,670 216,877 Indonesian Rupiah, Expiring 6/15/2017 332,197,165,000 24,818,615 24,719,135 (99,480 ) Mexican New Peso, Expiring 4/3/2017 668,840,000 35,341,612 35,707,378 365,766 South African Rand, Expiring 4/3/2017 75,450,000 5,849,971 5,620,949 (229,022 ) Goldman Sachs International Euro, Expiring 4/3/2017 1,207,972 1,290,260 1,288,669 (1,591 ) Mexican New Peso, Expiring 4/3/2017 239,780,000 11,436,066 12,801,141 1,365,075 Swedish Krona, Expiring 4/28/2017 464,075,000 52,995,352 51,857,719 (1,137,633 ) JP Morgan Chase Bank Indian Rupee, Expiring 6/15/2017 941,290,000 14,291,419 14,345,398 53,979 Turkish Lira, Expiring 6/15/2017 36,380,000 9,840,970 9,790,343 (50,627 ) Sales: Bank of America Australian Dollar, Expiring 4/28/2017 122,865,000 93,822,785 93,822,805 (20 ) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Bank of America (continued) Mexican New Peso, Expiring 4/3/2017 68,560,000 3,440,248 3,660,214 (219,966 ) South Korean Won, Expiring 6/15/2017 63,554,335,000 56,756,090 56,882,747 (126,657 ) Taiwan Dollar, Expiring 6/15/2017 860,845,000 28,506,689 28,470,392 36,297 Thai Baht, Expiring 6/15/2017 244,260,000 7,054,848 7,104,285 (49,437 ) Barclays Bank Euro, Expiring 4/28/2017 950,000 1,033,790 1,014,735 19,055 South African Rand, Expiring 4/3/2017 75,450,000 5,737,163 5,620,949 116,214 Citigroup Brazilian Real, Expiring 6/2/2017 49,205,000 15,496,662 15,485,883 10,779 Euro, Expiring 4/28/2017 48,647,000 52,953,816 51,961,902 991,914 Mexican New Peso, Expiring 6/15/2017 668,840,000 34,959,231 35,302,178 (342,947 ) South African Rand, Expiring 6/15/2017 75,450,000 5,776,961 5,548,790 228,171 Goldman Sachs International Czech Koruna, Expiring 6/15/2017 67,100,000 2,706,300 2,676,794 29,506 Euro, Expiring 4/28/2017 120,382,000 130,973,248 128,585,067 2,388,181 Polish Zloty, Expiring 6/14/2017 145,050,000 36,720,583 36,551,946 168,637 HSBC British Pound, Expiring 4/28/2017 59,445,000 74,788,646 74,527,281 261,365 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS (Unaudited) (continued) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) HSBC (continued) Canadian Dollar, Expiring 4/28/2017 206,950,000 154,691,152 155,682,475 (991,323 ) Euro, Expiring 4/28/2017 68,185,000 74,176,416 72,831,260 1,345,156 Japanese Yen, Expiring 4/28/2017 45,046,168,000 409,511,363 405,076,472 4,434,891 Mexican New Peso, Expiring 4/3/2017 395,935,000 20,105,609 21,137,792 (1,032,183 ) New Zealand Dollar, Expiring 4/28/2017 174,050,000 122,683,320 121,923,219 760,101 JP Morgan Chase Bank Brazilian Real, Expiring 4/4/2017 72,715,000 23,230,408 23,203,670 26,738 Euro, Expiring 4/28/2017 107,024,000 116,430,446 114,316,826 2,113,620 Israeli Shekel Expiring 6/15/2017 12,670,000 3,518,702 3,506,265 12,437 Mexican New Peso, Expiring 4/3/2017 444,125,000 20,601,688 23,710,513 (3,108,825 ) Taiwan Dollar, Expiring 4/7/2017 860,845,000 26,960,382 28,378,882 (1,418,500 ) UBS Euro, Expiring 4/28/2017 48,647,000 52,921,222 51,961,902 959,320 Norwegian Krone, Expiring 4/28/2017 295,690,000 34,864,581 34,447,917 416,664 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred NOTES during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At March 31, 2017, accumulated net unrealized depreciation on investments was $7,880,231, consisting of $40,871,446 gross unrealized appreciation and $48,751,677 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J.
